Citation Nr: 1706347	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD) and peptic ulcer disease (PUD).

2.  Entitlement to service connection for a cervical spine disability, to include numbness on the back of the head.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977 and from February 1984 to April 1999.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of March 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in part, declined to reopen the Veteran's claims for service connection for numbness on the back of the head and for ulcer disease on the basis that new and material evidence had not been provided.

The Board has recharacterized those issues as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal the Board has an obligation to broadly construe the claimant's description of the claim the symptoms he describes and the information he provides in connection with that claim); see also Clemons v Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms and the other information of record.).

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  A transcript from this hearing is of record.

In March 2014, the Board reopened the claims of service connection for a gastrointestinal disorder and for a cervical spine disability and remanded the case to the RO for further development.

In November 2014, additional evidence was submitted, after the most recent statement of the case, along with a waiver of RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to service connection for a gastrointestinal disorder, to include GERD and PUD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's currently diagnosed cervical spine disability was incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the cervical spine, status post C5-6 and C6-7 anterior cervical diskectomy and fusion, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran is seeking service connection for a cervical spine disability, to include numbness on the back of the head.  He contends that he injured his neck in service when he "jammed" his neck while riding inside of a tank.  In August 2008, G.K. submitted a lay statement in support of the Veteran's claim.  He wrote that the Veteran hurt his neck during a tank firing exercise and was examined by the medics.  Two other lay statements dated October 2010 describe that the Veteran served as master gunner and he injured his neck when he hit his head on the ceiling of a tank turret at a gunnery range while the unit was conducting a training.

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for a cervical spine disability.  

Initially, the Veteran has a current diagnosis of arthritis of the cervical spine, status post C5-6 and C6-7 anterior cervical diskectomy and fusion, as evidenced by the May 2014 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Further, service treatment records show that in May 1971 the Veteran complained of neck pain after a whiplash injury.  In November 1994 the Veteran received acute medical care for low back pain and neck pain after an accident while loading books.  In a June 1998 treatment record, the Veteran reported soreness in the neck and stated he had a prior injury after jamming neck in a tank.  On his December 1998 service separation examination, the Veteran reported that he "jammed neck in a tank in Germany."  He reported painful joints and numbness in the back side of the head.

During a December 1998 VA examination, the Veteran complained of numbness on the back side of the left scalp and neck.  He stated this had been present on and off for the last 6 to 8 months.  He denied surgery or injury to that area.

After separation from service, the Veteran continued to complain neck pain.  An October 2000 Ireland Army Community Hospital record reflects the Veteran's report of an old neck muscle injury from a tank injury.  A December 2004 record reflects the Veteran's complaint of constant neck pain, posterior, low with tingling after ulnar and fingers, since a fall on the back against a bench in Kuwait.  Magnetic resonance imaging (MRI) of the cervical spine showed a central left C6-7 herniated nucleus pulposus touching the cord. 

A March 2006 MRI of the cervical spine showed multilevel cervical spondylosis with disk osteophyte complexes.  Changes were most severe at the C5-6 level where there was some deformity of the spinal cord.  The report notes the Veteran's complaint of pain and numbness in the neck and history of jamming neck in top of turret in Germany years ago.  He reported he continued to have pain.

In May 2006, the Veteran reported constant pain in the neck and numbness in back of the head, with a history of accident when on active duty several years ago.  The assessment was spondylosis with degenerative changes in C3.  He again reported a history of jamming neck in top of turret in Germany years ago and that he continued to have pain.  He also reported a training accident in 1971 after being thrown forward in tank.

Private treatment records from the Neurosurgical Institute dated December 2007 to November 2008 show the Veteran's complaints of neck pain and numbness radiating to the left hand that had been going on for a long period of time.  He underwent a C5-6 and C6-7 anterior cervical diskectomy and fusion surgery sometime in 2007.

The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as neck injuries during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the lay assertions of in-service events to be credible as they are consistent with the Veteran's service treatment and personnel records.  To that effect, the Veteran's DD Form 214 shows that he served as a M1 Armor Crewman during his period of service from February 1984 to April 1999.  Further, his accounts of the in-service injuries have been consistent throughout the record.

Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes an opinion that the Veteran's current diagnosis of cervical spine is related to the in-service injury.  To that effect, in an April 2009 treatment record, a private physician, Dr. J.F., noted that the Veteran had surgical pain and radiculopathy.  It was noted the Veteran worked as a meat cutter and a meat rack fell over his neck and back of his shoulders; since that time, he has been complaining of neck pain that radiated down his left arm.  He also stated the original accident that caused him to have the C5-6 and C6-7 anterior cervical diskectomy and fusion was from a tank accident where he bounced off the roof of a tank; this happened years ago while he was in the military.  Since that time he has been complaining of neck pain and pain that radiated down his left arm.  Dr. F. opined that the original tank accident that the Veteran had years ago in the military was in all likelihood the cause of the problem that required a C5-6, C6-7 anterior cervical discectomy and fusion surgery.

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in this matter.  Although there is no indication that the physician reviewed the Veteran's claim file, Dr. F. is the physician who performed a C5-6, C6-7 anterior cervical discectomy and fusion surgery and provided ongoing care for this condition.  Dr. F. indicated that "[p]revious medical history, previous surgical history, review of systems, family history and social history have all been seen, dated and signed by me and are in the chart."  Thus, Dr. F. was very knowledgeable as to the Veteran's medical history.

The record also includes two VA examination reports.  The Veteran underwent a VA examination in March 2010.  The examiner noted that since the Veteran's surgery in 2007, the Veteran reported not experiencing any numbness or parasthesias to his head.  As a result, the examiner opined that the Veteran's current numbness in the back of his head was not caused by or a result of loading books and jarring while riding a tank in service as there was no current parathesias fond on the examination.

Due to the conflict of these opinions and pursuant to the Board's March 2014 remand, a May 2014 VA opinion was obtained.  The VA examiner found that it is not likely that the Veteran's current cervical spine disability to include reported numbness on the back of the head was caused by his military service.  The examiner noted that there were no current paresthesias found on examination or given subjectively by the Veteran, and therefore, there was no correlation with currently normal findings to that of any symptoms related to loading books and jarring while riding in a tank during service.  

The Board notes, however, that the May 2014 examiner did not address the Veteran's recent reports that he no longer experiences numbness on the back of the head ever since his cervical spine surgery in 2007.  As noted above, the March 2010 VA examiner noted that since the Veteran's surgery in 2007, the Veteran reported not experiencing any numbness or paresthesias to his head.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although the Veteran has not experienced numbness on the back of his head following the cervical spine surgery in 2007, the presence of his current cervical spine disability is established in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim). See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Nevertheless, the May 2014 VA examiner did not provide an opinion as to the etiology of the Veteran's cervical spine disability.  For this reason, the Board attaches little probative value to the May 2015 VA examiner's opinion.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for arthritis of the cervical spine, status post C5-6 and C6-7 anterior cervical diskectomy and fusion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the cervical spine, status post C5-6 and C6-7 anterior cervical diskectomy and fusion is granted.


REMAND

In March 2014, the Board remanded the claim for service connection for gastrointestinal (GI) disorder to obtain a medical opinion as to whether the Veteran's current GERD was related to his in-service gastrointestinal issues.

In May 2014, a VA examiner provided an opinion that although the Veteran reported a history of PUD and GERD with documentation in service, there is no chronicity and although the March 2010 VA examiner noted the Veteran's symptoms were suggestive of reflux, his upper GI diagnostic test was negative for those findings.  The examiner further stated that "[a]s well, there is no medical evidence that the Veteran has any findings or symptoms indicating a current diagnosis of PUD or GERD nor is there any lay evidence or history of persistent or recurrent symptoms, treatment or residuals thereof for the claimed disability."

However, in reviewing the record, the Board finds that the examiner's opinion is not consistent with the evidence of record.  In fact, the Veteran has complained of stomach pain or gastric discomfort throughout the record.  Further, he has been diagnosed with various possible conditions, to include PUD (1984), gastroenteritis (1987), duodenitis (1988), GERD (2001), irritable bowel syndrome (2004), and gastroesophageal reflux (2005 & 2011).  The Veteran's representative points out that he has also taken continuous medication for his gastric symptoms since 1984. 

Consequently, the May 2014 VA medical opinion is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that a new medical opinion is required to adequately decide the merits of the claim.

Finally, any outstanding records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and obtaining any needed authorizations obtain and associate with the claims file his contemporaneous treatment records from all locations that are not already found in the record.  All efforts to obtain these records should be fully documented in the claims file.

If the RO is unable to secure these records it must notify the Veteran and (a) identify the specific records it is unable to obtain (b) briefly explain the efforts that it made to obtain those records (c) describe any further action to be taken with respect to the claims and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014);38 C.F.R. § 3.159(e)(1) (2016).

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed GERD demonstrated during the claim is related to the Veteran's military service.  Specifically, the examiner must indicate whether any current GI disorder, specifically including GERD, represents subsequent manifestations of a gastrointestinal condition that was initially diagnosed as PUD in service, or otherwise related to gastric complaints in service.

A complete rationale must be provided for the opinions expressed.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2016).

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran and his attorney have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


